The township committee of Lakewood township entered into an agreement with the Lakewood Hotel and Land Association for the purchase of approximately one hundred and sixty-five acres of land, for park purposes. This included Lake Carasaljo and drives, roadways, c., surrounding it. The purchase price was $200,000 with an allowance therefrom not to exceed $10,000 for search fees, surveys, c., necessary to establish the title to the lands contracted to be conveyed.
The bill of complaint prayed a perpetual injunction upon the ground or theory that the lands so proposed to be purchased had already been dedicated to public uses and the *Page 538 
performance of such contract by the municipal authorities and the payment of the purchase price would amount to a fraud in the expenditure of public funds. No other fraud or illegal act was alleged. The learned vice-chancellor before whom the matter was heard found, from the proofs before him, that the fraud alleged had not been established. In such finding we concur. To give and continue in the court below, jurisdiction, it was necessary that the fraud alleged should be established. Appellants having failed in this direction the court of chancery was without jurisdiction to proceed further and the bill of complaint should then have been dismissed. Notwithstanding this the learned vice-chancellor proceeded to hear and pass upon the question of the title to the lands contracted to be conveyed. While we do not stand in disagreement with him, upon the proofs, as to the result reached in this respect, nevertheless, under the circumstances, he exceeded the jurisdiction of the court in which he was sitting.
The decree below is affirmed upon the ground that fraud, as alleged, was not established.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CAMPBELL, LLOYD, CASE, BODINE, DALY, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 13.
For reversal — None.